Exhibit 10.7

 

WHEN RECORDED, RETURN to:

Gusrae Kaplan Nusbaum PLLC

120 Wall Street, 25th Floor

New York, NY 10005

Attention: Lawrence G. Nusbaum, Esq.

 

DEED OF TRUST, ASSIGNMENT OF RENTS, FIXTURE FILING AND

SECURITY AGREEMENT

 

TRUSTOR: Icagen-T, Inc.     TRUSTOR’S MAILING 2090 E. Innovation Park Drive
ADDRESS: Oro Valley, Arizona 85755     BENEFICIARY: GPB Debt Holdings II, LLC  
  BENEFICIARY’S MAILING 535 West 24th Street, 4th Floor ADDRESS: New York, New
York 10011     TRUSTEE: First American Title Insurance Company     TRUSTEE
MAILING 2425 E. Camelback Rd. Suite 300 ADDRESS: Phoenix, Arizona 85016

 

REAL PROPERTY in Pima County, State of Arizona, described as:

 

See attached Exhibit A

 

THIS DEED OF TRUST, ASSIGNMENT OF RENTS, FIXTURE FILING AND SECURITY AGREEMENT
(this “Deed of Trust”) is made between the Trustor, Trustee and Beneficiary
named above. Trustor irrevocably grants and conveys to Trustee in trust for the
sole benefit of the Beneficiary, with power of sale, the above-described Real
Property (the “Real Property”), together with and all buildings, improvements
and fixtures located thereon or hereinafter erected thereon (collectively, the
“Fixtures”), together with the leases, rents, issues, profits, or income thereof
(collectively, the “Property Income” and together with the Real Property and the
Fixtures, collectively, the “Property”); subject, however, to the right, power
and authority hereinafter given to and conferred upon Beneficiary to collect and
apply such Property Income; and subject to all covenants, conditions,
restrictions, rights-of-way and easements of record.

 



 

 

 

THIS DEED OF TRUST IS MADE FOR THE PURPOSE OF SECURING: (a) performance of each
agreement and obligation of Trustor contained in this Deed of Trust (as such
might be properly amended and/or modified after the date thereof and hereof);
(b) performance of each agreement and obligation of Trustor (including, but not
limited to, all payment obligations including of principal, interest, penalties,
liquidated damages, Late Charges (as defined in the $8,000,000 senior secured
convertible note of the Trustor in favor of the Beneficiary as set forth below),
redemption amounts and/or otherwise) under that certain secured convertible note
of ICA-T, in the aggregate original principal amount of $8,000,000, executed by
Trustor in favor of Beneficiary (as such might be properly amended or modified
after the date thereof); (c) performance of each agreement and obligation of
Trustor under that certain Securities Purchase Agreement, dated as of May 15,
2017, by and among, Icagen, Inc., a Delaware corporation (“Icagen”), Trustor and
Beneficiary (the “Purchase Agreement”) (as such might be properly amended or
modified after the date thereof); (d) performance of each obligation and
agreement of Trustor under that certain ICA-T Security and Pledge Agreement for
Obligations of ICA-T, dated as of May 15, 2017, executed by Trustor and other
parties thereto, in favor of Beneficiary (as such might be properly amended or
modified after the date thereof); and (e) the performance of each agreement and
obligation of the Trustor under the other Transaction Documents (as defined in
the Purchase Agreement) (as any such Transaction Documents might be properly
amended or modified after the date thereof) (collectively, the “GPB Senior Note
Documents”).

 

This Deed of Trust is also a security agreement under the Arizona Uniform
Commercial Code for all Property which, under applicable law, may be subject to
a security interest under the Arizona Uniform Commercial Code, whether acquired
now or in the future, and all products and cash and non-cash proceeds thereof
(collectively, “UCC Collateral”), and Trustor hereby grants to Trustee for the
benefit of the Beneficiary a security interest in the UCC Collateral. Trustor
shall execute and deliver to Trustee, upon Trustee’s or Beneficiary’s request,
any and all financing statements, continuation statements and amendments and/or
similar and/or related items, in such form as Trustee or Beneficiary may require
to perfect, protect, maintain and/or continue to perfect the perfection of this
security interest. Without the express prior written consent of the Beneficiary,
Trustor shall not directly and/or indirectly create or, permit and/or continue
to permit to exist, any lien or security interest in any of the UCC Collateral,
other than as created hereby and/or to the extent expressly created by the
Sanofi Deed of Trust. Upon default by Trustor in the performance of any
agreement and/or obligations secured hereby, Beneficiary shall have all rights
and remedies of a secured party under the Uniform Commercial Code, in addition
to all rights and remedies provided by this Deed of Trust, the GPB Senior Note
Documents and/or existing under applicable law or otherwise. In exercising any
of its rights and remedies, Beneficiary may exercise its rights and remedies
against the UCC Collateral separately or together, and in any order, without in
any way affecting the availability of Beneficiary’s other rights and remedies.
This Deed of Trust constitutes a financing statement with respect to any part of
the Property which is or may at any time and from time to time become a fixture
under applicable law.

 

This Deed of Trust is to be effective, on the date of its recording, as a
financing statement filed as a fixture filing. This Deed of Trust covers goods
which are or at any time and from time to time to become fixtures and such
collateral is related to the real property described in Exhibit A attached
hereto. The Trustor is the debtor. A mailing address for the debtor is set forth
on the cover page of this Deed of Trust. The Trustor (debtor) is a Delaware
corporation. The secured party is the Beneficiary. The mailing address for the
secured party is set forth on the cover page of this Deed of Trust.

 



 2 

 

 

TO PROTECT THE SECURITY OF THIS DEED OF TRUST, TRUSTOR AGREES:

 

1.       To keep the Property in good condition and repair; not to remove or
demolish any building thereon; to complete or restore promptly and in good and
workmanlike manner any building which may be constructed, damaged or destroyed
thereon and to pay when due all claims for labor performed and materials
furnished therefor; to comply with all laws affecting the Property or requiring
any alterations or improvements to be made thereon; not to commit or permit
waste thereof; not to commit, suffer or permit any act upon the Property in
violation of law; and do all other acts which from the character or use of the
Property may be reasonably necessary

 

2.       To provide, maintain and deliver to Beneficiary fire, casualty and
other insurance policies satisfactory to and with loss payable to Beneficiary.
The amount collected under any fire or other casualty insurance policy may be
applied by Beneficiary toward payment of the obligations and agreements secured
hereby, subject only to the obligations of the Grantor to Sanofi as and to the
extent expressly set forth in the Sanofi Deed of Trust (defined below);
provided, however, that all such insurance proceeds shall not be applied toward
such obligations but instead will be made available to Trustor for the repair
and restoration of the Property if all of the following conditions are met:

 

(i)       Trustor shall have delivered written notice to Beneficiary of
Trustor’s intention to commence repairs and restoration within fifteen (15) days
following the adjustment or settlement of any claim or claims under any
insurance policies;

 

(ii)      No default by Trustor hereunder, or under any of the other GPB Senior
Note Documents, shall have occurred and be continuing;

 

(iii)     All insurance proceeds shall have been deposited with a third party
escrow agent (“Escrow Agent”) that is acceptable to Trustor and Beneficiary, in
their reasonable discretion, and Escrow Agent will be instructed to disburse
such insurance proceeds in accordance with the provisions of this Section 2;

 

(iv)     Within fifteen (15) days after the deposit of such insurance proceeds
with Escrow Agent, Trustor shall have remitted to Escrow Agent an amount
necessary (as reasonably determined by a third party architect or general
contractor engaged by Trustor), if any, to pay the difference between (A) the
estimated cost of restoration and repair of the damaged improvements, and (B)
the amount of insurance proceeds deposited with Escrow Agent in respect of such
damage and destruction;

 

(v)       Trustor shall have delivered to Beneficiary (A) a budget of all costs
of repair and restoration of the damaged improvements, and (B) a construction
contract for such repair and restoration work in form and content and with a
third party contractor reasonably acceptable to Beneficiary; and

 

(vi)      All applicable governmental authorities shall have approved the final
plans and specifications for repair and restoration of the damaged improvements.

 

In the event all of the foregoing conditions have been fulfilled, all proceeds
so applied to the reconstruction of the damaged improvements shall be disbursed
only as repairs or replacements are effected and as continuing expenses become
due and payable. After completion of the repair and restoration of the damaged
improvements to a condition substantially equivalent to that in effect
immediately prior to the casualty event and payment in full of all of the costs
of repair and restoration as evidenced by a certificate to such effect signed by
Trustor and verified by Trustor’s architect or general contractor, as
applicable, any remaining proceeds shall be paid over by Escrow Agent to
Trustor. Not in limitation of the foregoing, the lien of this Deed of Trust
shall continue to encumber the repaired or replaced improvements in all respects
without any new or additional title exceptions or change in lien priority.

 



 3 

 

 

3.       To appear in and defend any action or proceeding purporting to affect
the security hereof or the rights or powers of Beneficiary or Trustee and to pay
all costs and expenses of Beneficiary and Trustee, including cost of evidence of
title and attorneys’ fees in a reasonable sum, in any such action or proceeding
in which Beneficiary or Trustee may appear or be named and in any suit brought
by Beneficiary to foreclose this Deed of Trust.

 

4.       To pay, before delinquent, all taxes and assessments affecting the
Property, and to pay, when due, all encumbrances, charges and liens, with
interest, on said Property or any part thereof which appear to be prior or
superior hereto; all costs, fees and expenses of this Deed of Trust including,
without limiting the generality of the foregoing, the fees of Trustee for
issuance of any Deed of Partial Release and Partial Reconveyance or Deed of
Release and Full Reconveyance and all lawful charges, costs and expenses in the
event of reinstatement of, following default in, this Deed of Trust or the
obligations secured hereby.

 

If Trustor defaults under this Deed of Trust, the Sanofi Documents (as defined
in the Purchase Agreement) and/or any of the other GPB Senior Note Documents and
such default remains uncured beyond any express applicable notice and/or
expressly stated cure period, then Beneficiary or Trustee, without obligation to
do so and without notice to or demand upon Trustor (all of which Trustor hereby
expressly waives to the maximum amount permitted by applicable law) and without
releasing Trustor from any obligation hereof, may make or do the same in such
manner and to such extent as either may deem necessary to protect the security
hereof, Beneficiary or Trustee being authorized to enter upon the Property for
such purposes: appear in and defend any action or proceeding purporting to
affect the security hereof or the rights or powers of Beneficiary or Trustee;
pay, purchase, contest or compromise any encumbrance, charge or lien which in
the judgment of either appears to be prior or superior hereto; and, in
exercising any such powers, pay necessary expenses, employ counsel, and pay
counsel’s reasonable fees and costs.

 

5.       To pay promptly upon written demand from Beneficiary or Trustee all
sums expended by Beneficiary or Trustee pursuant to the provisions hereof,
together with interest from the date of expenditure at the highest rate as
allowed under applicable Arizona law. Any amounts so paid by Beneficiary or
Trustee shall become part of the obligations secured by this Deed of Trust and a
lien on the Property or shall become immediately due and payable at option of
Beneficiary or Trustee. In either event, such amounts shall be in addition to
the $8,000,000 aggregate of obligations, accrued interest, Late Charges,
liquidated damages, penalties, redemption amounts and other charges due
Beneficiary as secured hereby.

 

6.       To maintain, during the term of this Deed of Trust, in full force, at
its own expense, a policy or policies of comprehensive liability insurance,
including property damage, written by one or more insurance companies licensed
to do business in Arizona, which shall insure both Trustor and Beneficiary
against liability for injury to persons or property and for the death of any
person occurring in or about the Property.

 



 4 

 

 

7.       To not grant any mining rights with regard to any portion of the
Property, to not establish any wells on the Property, and to not construct any
improvements on the Property (except as expressly permitted or required in this
Deed of Trust) without, in each such instance, the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

IT IS MUTUALLY AGREED:

 

8.       That any award of damages in connection with any condemnation, or any
such taking, or for injury to the Property by reason of public use or for
damages for private trespass or injury thereto shall be deposited with Escrow
Agent and released to Trustor to repair or restore any damage caused to the
Property by such condemnation or taking, subject to the same terms and
conditions applicable to casualty insurance proceeds in Section 2, above. After
completion of restoration of any such damage to the Property and payment in full
of all of the costs of restoration, as evidenced by a certificate to such effect
signed by Trustor and verified by Trustor’s architect or general contractor, as
applicable, any remaining condemnation award shall be paid over by Escrow Agent
to Trustor.

 

9.       That time is of the essence of this Deed of Trust and that, by
accepting payment of any sum secured hereby after its due date, Beneficiary does
not waive its right either to require prompt payment when due of all other sums
so secured or to declare default for failure so to pay.

 

10.       That, at any time or from time to time, and without notice, upon
written request of Beneficiary, without liability therefor, without affecting
the personal liability of any person for performance of the obligations secured
hereby, without affecting the security hereof for the full amount secured hereby
on all property remaining subject hereto and without the necessity that any sum
representing the value or any portion thereof of the property affected by
Trustee’s action be credited on the indebtedness, Trustee may: (a) release and
reconvey all or any part of the Property; (b) consent to the making and
recording, or either, of any map or plat of the Property or any part thereof;
(c) join in granting any easement thereon; and (d) join in or consent to any
extension agreement or any agreement subordinating the lien, encumbrance or
charge hereof.

 

11.       If all agreements and obligations secured by this Deed of Trust have
been satisfied and performed as so acknowledged in writing by the Beneficiary,
then and only in that event, all rights under this Deed of Trust shall terminate
and the Property shall become wholly clear of the liens, security interests,
conveyances and assignments evidenced hereby, which shall be promptly reconveyed
of record by Beneficiary in due form at Trustor’s cost. The Property and all
right, title and interest conveyed to Trustee hereunder shall be released and
conveyed, without covenant or warranty, express or implied. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto”.

 



 5 

 

 

12.       That, as additional security, Trustor hereby gives to and confers upon
Beneficiary the right, power and authority, commencing on the date of recording
hereof and during the continuance of this Deed of Trust, to collect the Property
Income, subject to the Sanofi Deed of Trust, reserving to Trustor the right, so
long as no default by Trustor in the performance of any obligations secured
hereby and/ or under any of the other GPB Senior Note Documents has occurred and
is continuing, to collect and retain such Property Income as it becomes due and
payable. Upon and during the continuance of any such default, Beneficiary,
Trustee and/or any of their respective agents, representatives and/or employees
may at any time, without notice, either in person, by agent or by a receiver to
be appointed by a court, and without regard to the adequacy of any security for
the indebtedness hereby secured, enter upon and take possession of the Property
or any part thereof, sue for or otherwise collect the Property Income in its own
name, including that past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees, upon
any indebtedness, agreement and/or other obligation secured hereby and in any
such order and in any such amounts as from time to time Beneficiary may so
determine. The entering upon and taking possession of the Property, the
collection of the Property Income and the application thereof as aforesaid,
shall not cure or waive any default or notice of Trustee’s sale hereunder or
invalidate any act done pursuant to such notice.

 

13.       That, upon default by Trustor in the performance of any of its
agreements and/or obligations secured hereby, or under any of the GPB Senior
Note Documents, Beneficiary shall deposit with Trustee this Deed of Trust and
all documents evidencing expenditures and other amounts owed and secured hereby,
as may be required by statute to commence foreclosure.

 

Trustee shall record and give notice of Trustee’s sale and shall sell the
Property at public auction, all in the manner required by applicable law. Any
persons, including Trustee or Beneficiary, may purchase at such sale. Trustee
shall deliver to such purchaser its deed conveying the Property so sold, but
without any covenant or warranty, express or implied. Trustor requests that a
copy of any notice of Trustee’s sale hereunder be mailed to Trustor at its
address set forth above.

 

After deducting all costs, fees and expenses of Trustee of exercising the power
of sale conferred hereby, including, but not limited to, cost of evidence of
title in connection with the Trustee’s sale and reasonable attorneys’ fees (it
being agreed that all such amounts shall be in addition to the $8,000,000, plus
all accrued interest, Late Charges, liquidated damages, penalties, redemption
amounts and other charges due Beneficiary as secured hereby), Trustee shall
apply the proceeds of the Trustee’s sale in the manner provided by applicable
law. To the extent permitted by applicable law, an action may be maintained by
Beneficiary to recover a deficiency judgment for any balance due hereunder.

 

In lieu of sale, pursuant to the power of sale conferred hereby, this Deed of
Trust may be foreclosed in the same manner provided by law for the foreclosure
of mortgages on real property. Beneficiary shall also have all other rights and
remedies available to it hereunder and at law or in equity. All rights and
remedies shall be cumulative.

 

14.       That Trustee may resign by mailing or delivering notice thereof to
Beneficiary and Trustor. Beneficiary may appoint a successor Trustee in the
manner prescribed by applicable law. A successor Trustee herein shall, without
conveyance from the predecessor Trustee, succeed to all the predecessor’s title,
estate, rights, powers and duties.

 



 6 

 

 

15.       The term Beneficiary shall mean the owner and holder of all of the
obligations and agreements secured by this Deed of Trust, whether or not named
as “Beneficiary” herein. In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine and neuter, and the
singular number includes the plural.

 

16.       That Trustee accepts this trust when this Deed of Trust, duly executed
and acknowledged, is made a public record as provided by law. Except as required
by applicable law, Trustee is not obligated to notify any party hereto of a
pending sale under any other deed of trust or of any action or proceeding in
which Trustor, Beneficiary or Trustee shall be a party unless brought by
Trustee.

 

17.       That the trust relationship created by this Deed of Trust is limited
solely to the creation and enforcement of a security interest in real property.
All of Trustee’s duties, whether fiduciary or otherwise, are strictly limited to
those duties imposed by this instrument and A.R.S.§ 33-801 et seq. and no
additional duties, burdens or responsibilities are or shall be placed on
Trustee.

 

18.       This Deed of Trust and the other GPB Senior Note Documents are and
shall be subject and subordinate in all respects to the liens, terms, covenants
and conditions of but only to the extent and in the amount expressly provided in
the Deed of Trust and Assignment of Rents, dated as of July 13, 2016 (the
“Sanofi Deed of Trust”), between Trustor, Sanofi US Services, Inc., as
beneficiary thereunder (“Sanofi”), and the trustee named therein

 

18.       That this Deed of Trust applies to, inures to the benefit of and binds
all parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns.

 

 7 

 

 

  TRUSTOR:       Icagen-T, Inc.,   a Delaware corporation       DATED:  May 15,
2017 By: /s/ Richard Cunningham   Name:  Richard Cunningham   Its: Chief
Executive Officer

 

STATE OF ___________)     ) ss.   COUNTY OF  _________)  

 

The foregoing instrument was acknowledged before me, the undersigned Notary
Public, this ____ day of May, 2017 by ______________________, the _____________
of Icagen-T, Inc., a Delaware corporation, being authorized to do so.

 

      Notary Public

 

 8 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

LOTS 9 AND 10 OF RANCHO VISTOSO NEIGHBORHOOD 3, ACCORDING TO THE PLAT OF RECORD
IN THE OFFICE OF THE COUNTY RECORDER OF PIMA COUNTY, ARIZONA, RECORDED IN BOOK
56 OF MAPS, PAGE 65 AND MINOR PLAT CHANGE RECORDED AS DOCKET 13222, PAGE 196.

 

 

 

9



 

